[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE ORDER REGARDING MOTION TO COMPEL DATED DECEMBER 20, 2002
The Court enters the following orders:
1. The law firm of Shepro  Blake who represent the plaintiff (plaintiff's counsel) is ordered to act as escrow agent for all monies paid by the signature defendants to the Stipulation Regarding Application for Temporary and Permanent Injunction filed in court on May 1, 2002.
2. The following parties are ordered to pay, within two weeks of this order, to Shepro  Blake to hold in escrow for payment to Donald Ballou (Ballou) for work necessary to complete the James Swift Plan as per the Proposal of September 11, 2002 attached (proposal):
(a) The defendants Patrick and Gretchen Callaghan pay the sum of Two Thousand Four Hundred and Forty-One and 50/100 ($2,441.50) Dollars;
(b) The defendants BBC Corporation and Sunset Development, LLC the sum of Two Thousand Four Hundred and Forty-One and 50/100 ($2,441.50) Dollars;
(c) The defendant Donald Buddenhagen, Executor for the Estate of Joan W. Buddenhagen Revocable Trust the sum of Two Thousand Four Hundred and Forty-One and 50/100 ($2,441.50) Dollars;
(d) The defendants William and Kathleen Seaman the sum of Two Thousand Four Hundred and Forty-One and 50/100 ($2,441.50) Dollars.
3. Plaintiff's counsel shall hold the funds received in an interest-bearing escrow account and will release funds to Ballou upon receipt of Ballou's certification that he has performed work under one or more of the six categories of stages of work in the proposal. If any stage of work in the proposal has been partially completed, Ballou shall be entitled to funds for that portion of work completed so long as he certifies to Plaintiff's counsel the value of the work completed and the CT Page 2544 balance remaining.
4. Plaintiff's counsel is further ordered to notify the parties as set forth in Paragraph 2. above within two weeks of any payments made related to each stage of the proposal together with copies of the invoices and/or statements submitted by Ballou for which payment has been made and of any requirements, conditions or concerns that Ballou may have as he performs his duties. Further, Shepro  Blake will promptly notify Ballou of any requests, conditions or concerns that the defendants may have surrounding the work being performed by Ballou.
  THE COURT By CREMINS, J.
CT Page 2545